IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                Assigned on Briefs January 23, 2015

                EASTMAN CREDIT UNION v. CHADWICK D. HODGES

                       Appeal from the Circuit Court for Hawkins County
                          No. 12CV0429      Thomas J. Wright, Judge



                 No. E2013-02039-COA-R3-CV-FILED-FEBRUARY 10, 2015


The trial court entered a default judgment against Defendant for indebtedness incurred
under two separate credit agreements. We affirm.

    Tenn. R. App. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed and
                                        Remanded

A RNOLD B. G OLDIN, J., delivered the opinion of the Court, in which B RANDON O.
G IBSON, J., and K ENNY A RMSTRONG, J., joined.

Chadwick D. Hodges, Pro se, appellant.

Samuel M. Booher, Kingsport, Tennessee, for the appellee, Eastman Credit Union.

                                     MEMORANDUM OPINION 1

                                                 I.Background

   On November 19, 2012, Eastman Credit Union (“Eastman”) filed suit against
Chadwick D. Hodges (“Hodges”) seeking recovery for indebtedness owed by Hodges
pursuant to two separate credit agreements. Eastman’s complaint noted that it had
declared all amounts owed under the agreements to be due and payable and prayed that a
judgment be entered in its favor for all monetary advances made under the agreements.
Eastman also prayed that the trial court award it interest that had accrued on the debts and
1


    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
the actions of the trial court by memorandum opinion when a formal opinion would have no precedential
value. When a case is decided by memorandum opinion it shall be designated “MEMORANDUM
OPINION”, shall not be published, and shall not be cited or relied on for any reason in any unrelated case.

                                                       1
attorney’s fees incurred as a result of debt collection, both of which were provided for in
the credit agreements. Hodges never filed an answer to Eastman’s complaint, and on
August 14, 2013, the trial court heard a motion for default judgment that had been filed
by Eastman.

    Hodges did not appear at the motion hearing, and the trial court subsequently entered
an order granting a default judgment against him. In its order, the trial court noted that
although Hodges had been served with process pursuant to the Tennessee Rules of Civil
Procedure, he had failed to plead or otherwise defend within the time allowed by law.
The trial court accordingly awarded Eastman a judgment for the amounts of indebtedness
and interest owed under the credit agreements and further ordered that Hodges pay
Eastman $6,000.00 for attorney’s fees incurred as a result of Eastman’s collection efforts.
On August 28, 2013, Hodges filed a timely notice of appeal.


                                       II.Discussion and Analysis

    As an initial matter, we note that Hodges has proceeded pro se throughout the
proceedings in the trial court and this appeal. “It is well settled that pro se litigants must
comply with the same standards to which lawyers must adhere[,]” Akard v. Akard, No.
E2013-00818-COA-R3-CV, 2014 WL 6640294, at *3 (Tenn. Ct. App. Nov. 25, 2014) (no
perm. app. filed) (citation omitted), and we agree with Eastman’s observation that
Hodges’ brief fails to comply with our appellate rules of procedure governing the content
of briefs. In addition to containing no citations to the record in support of Hodges
statement of facts, Hodges’ brief fails to cite any authority in support of the argument
outlined therein. “Courts have routinely held that the failure to make appropriate
references to the record and to cite relevant authority in the argument section of the brief
as required by Rule 27(a)(7) constitutes a waiver of the issue.” Bean v. Bean, 40 S.W.3d
52, 55 (Tenn. Ct. App. 2000) (citations omitted). Notwithstanding the deficiencies in
Hodges’ brief, however, we exercise our discretion to review the substance of the issue he
has raised for our review.2

    As we perceive it, the essence of Hodges’ argument on appeal is that the judgment of
the trial court should be reversed because Eastman did not repossess a motorcycle that
served as collateral for one of Hodges’ loan obligations. In articulating his viewpoint,
Hodges appears to further assert that the value of this motorcycle should have been
deducted from the outstanding balance of his loan. Upon review of Hodges’ argument in
light of the relevant law, we hold that his position has no merit.
2


 Pursuant to Rule 2 of the Tennessee Rules of Appellate Procedure, this Court has the discretion to suspend
the requirements of our procedural rules in a particular case. Tenn. R. App. P. 2. Our decision to review
Hodges’ issue on appeal should not be construed as an indication that waiver does not typically apply in this
situation. We caution litigants that although we have reviewed the issue in this case, we may not be as
forgiving in the future.

                                                      2
    To the extent that Hodges asserts he should have received some deduction against his
loan balance for the value of his motorcycle, we note that this issue was never raised in
the trial court. “It is well-settled that issues not raised in the trial court cannot be raised
for the first time on appeal.” Ibrahim v. Murfreesboro Med. Clinic Surgi Ctr., No.
M2013-00631-COA-R3-CV, 2014 WL 5323070, at *4 (Tenn. Ct. App. Oct. 17, 2014) (no
perm. app. filed)(citation omitted). Even if we ignore Hodges’ failure to raise the issue of
offset with the trial court, we note the record does not support his position. Inasmuch as
the record transmitted to us indicates that foreclosure has not occurred with respect to the
collateral, Hodges’ desire for a deduction is untenable.

    Moreover, to the extent that Hodges argues the trial court’s judgment is somehow
invalid because Eastman did not repossess the motorcycle prior to seeking a monetary
judgment, we hold that his position has no basis in law. The rights of a secured party
after default are governed by Tennessee Code Annotated § 47-9-601. In part, that section
provides that a secured party “[m]ay reduce a claim to judgment, foreclose, or otherwise
enforce the claim, security interest, or agricultural lien by any available judicial
procedure[.]” Tenn. Code Ann. § 47-9-601(a)(1) (2013). These rights, in addition to
others provided by the section, are “cumulative[,]” and the statute expressly allows them
to be exercised simultaneously. Tenn. Code Ann. § 47-9-601(c) (2013). The statute,
however, does not require that a secured party foreclose on collateral prior to or
simultaneous to seeking a judgment. As noted by Eastman in its brief, secured parties
may obtain a judgment on their debts and then seek execution. Indeed, the statute is clear
that an execution sale is a proper method of foreclosing on collateral. See Tennessee
Code Annotated § 47-9-601(e) & (f) (2013). The fact that Eastman sought a monetary
judgment prior to making an attempt to foreclose on the collateral is not a legitimate basis
for finding error in the validity of the trial court’s judgment. Accordingly, we discern no
basis for reversal.

                                         III.Conclusion

The judgment of the trial court is hereby affirmed. The case is remanded to the trial court
for further proceedings as may be necessary and are consistent with the opinion. Costs on
appeal are assessed against the Appellant, Chadwick D. Hodges, for which execution may
issue if necessary.


                                                   _________________________________
                                                   ARNOLD B. GOLDIN, JUDGE




                                               3